﻿
It is a pleasure for me, at the beginning of my statement, to congratulate Mr. Dante Caputo on his election as President of the General Assembly at its forty-third session. My country's delegation is confident that the deliberations of the Assembly at this session will be crowned with success and, owing to his consummate skills, know-how and sagacity, will achieve the desired results. I also take this opportunity to commend his predecessor, Mr. Peter Florin, Deputy Minister for Foreign Affairs of the German Democratic Republic, who presided over the work of the previous session with distinction and skill. We have no doubt that Mr. Caputo will prove a worthy successor.
A short time ago, the world lost one of its outstanding leaders. General Mohammad Zia-ul-Haq, the late President of the Islamic Republic of Pakistan. Although the loss of President Zia ul-Haq is a very great misfortune, we are confident that the new Pakistani leadership will play an important political role, in keeping with the high standing of the people of Pakistan at the regional and international levels.
At the present session, the Sultanate of Oman would like once again to reaffirm its faith and confidence in the noble principles of the Charter of the United Nations, and to assert its conviction that the organs and institutions of the Organization have a constructive role to play in devising solutions to the problems and crises afflicting mankind. That conviction stems from its belief that dialogue and understanding among nations achieved within the fold of the United Nations is the best way of overcoming such problems and crises.
The Nobel Peace Prize given to the peace-keeping forces of the United Nations this year is an expression of the world's recognition of the role of the United Nations in the context of peace and security. The award is a historic recognition of the role of the United Nations, and a sign of the international desire to emphasize the impetus towards world peace. We are truly overjoyed by this event, and congratulate everybody in the United Nations, but especially the officials who are working throughout the world to preserve peace and security.
Among the purposes of the Charter are the establishment and maintenance of a climate of confidence and mutual understanding within the international community, the creation of normal, just and equitable relations among Governments, nations and peoples on the basis of dialogue and non-recourse to war as a means of resolving conflicts, and compliance with the principles of mutual respect and non-interference in the internal affairs of others. The United Nations has the capacity and the means to achieve the purposes and give effect to the principles set out in the Charter.
As members know, at the beginning of each of the last seven sessions of the General Assembly, in presenting ourselves here to participate in the work of the Assembly and to speak from this rostrum of the problems that beset international peace and security, we have begun our remarks by referring to the Iraq-Iran war as the regional problem that poses the greatest danger thereto. At the present session, from this rostrum, we extend our warmest congratulations to Iraq and Iran on the agreement they have reached for the implementation of Security Council resolution 598 (1987) and to congratulate the international community on the success of its efforts to quell the flames of the longest and most dangerous regional conflict the world has witnessed since the Second World War. In this context, we can only express our overwhelming sense of relief and satisfaction at that outcome.
We see it as our duty, moreover, to extend particular congratulations to the Secretary-General, Mr. Javier Perez de Cuellar, on the positive and constructive role he has played, his tireless patience and his endurance under the psychological and moral burden of this problem until he was able to bring it to the threshold of peace. A success rarely matched in the history of the United Nations will thus be put on record to the credit of the Secretary-General. The role of the United Nations has undergone a diminution that has aroused the concern of all nations and peoples for the future of peace and security. What has been achieved in the Perez de Cuellar era, however, has restored confidence in the United Nations and in its peace-keeping role in the maintenance of security and stability. It has also added a new dimension to the credibility of the United Nations as a guardian of peace that allows all nations great and small to come together under its auspices and engage in dialogue with a view to achieving through its good offices, stability, reassurance and peace, in accordance with the Charter.
Accordingly, we call for greater self-sacrifice in maintaining the new momentum in United Nations endeavours, for action to reinforce those endeavours and for support for the role of the Secretary-General and co-operation with him in his efforts to solve other regional problems. He has our gratitude and our support for the efforts he is making to bring about a more tranquil and peaceful world.
The agreement reached on the implementation of Security Council resolution 598 (1987) in the Gulf region marks the beginning of a future brimming with hope, peace and prosperity. That would not have been possible without the courageous and judicious roles played by the leadership of both Iraq and Iran. The achievement brought about by resolution 598 (1987) will undoubtedly go down in history as one of the roost illuminating examples of the momentous acts that characterize great peoples and nations. We are hopeful that the agreement between Iraq and Iran will mark the conclusion of one era and the beginning of a long and all-embracing new era of peace and co-operation. 
The key elements of Omani policy include the alleviation of tensions in the region, promotion of factors conducive to security and stability and encouragement of all parties to build mutual trust, with a view to ending disputes and achieving peace based on good-neighbourliness and mutual respect for the interests of the peoples of the region. The steps already taken by Iraq and Iran give us confidence that their readiness to take positive steps towards the implementation of resolution 598 (1987) will endure. We gratefully salute the two countries for the patience and diligence they have shown, and pin our hopes on the flexibility and co-operation that they are demonstrating in the ongoing talks, which will help in the achievement of peace and security in the near future. 
Among the most important benefits of a lasting peace between those two countries are the reconstruction and development they will be able to achieve. The international community must therefore do everything in its power to support their efforts to rebuild and to restore an understanding that will have far-teaching effects in assuaging the bitterness left behind by the war between those two peoples. It must help them achieve the development and prosperity that will provide a firm foundation for a lasting peace.
As one of the two States bordering on the Strait of Hormuz, ray country has a special interest in the regulation of navigation in the Strait we continue as in the past to play our role in regulating shipping in that important international waterway in conformity with provisions of the United Nations Convention on the Law of the Sea and the rules laid down by the International Maritime Organization. The Sultanate of Oman reaffirms its determination to continue to perform that role in a way that will enable shipping in the Strait to catty on unhindered and in peace in accordance with the relevant international regulations.
The United Nations Convention on the Law of the Sea and International Maritime Organization regulations accord equal rights to all coastal and land-locked States in the use of maritime straits, including the Strait of Hormuz, so long as that use is harmless and poses no threat to peace and security.
Following the lessons relating to Gulf shipping that have been learnt from the Iraq-Iran war, and following the negative developments that accompanied that war, the United Nations should ensure that peace agreements in the Gulf include an appeal for respect for freedom of international navigation and for non-interference with shipping both in international and in regional waters, including in ports, harbours and maritime installations, in time of peace or in time of war, in accordance with international law and recognized norms and within a framework of collective action for international legitimacy. Such action would ensure that the treatment accorded to shipping in the Gulf during the war does not become an acceptable precedent in international law that could be applied in other regions.
No discussion of navigation in the Gulf would be complete without reference to the foreign presence in the area. With respect to the growing dispute concerning the foreign naval presence, we should like to stress the importance of international co-operation in a framework of peace with a view to " king the Gulf region a zone free of international conflicts. We also stress how important it is that all States should refrain from using the Gulf in ways that would increase tension or be prejudicial to the interests of any State bordering on the Gulf.
We look forward to the day when we can speak here on the question of Palestine with a heart full of joy at the Palestinian people having achieved its aspirations: a day we hope is not far off. At this session, however, we are obliged to express our deep concern at Israel's continuing occupation of Arab and Palestinian territory and at its failure to respond positively to international peace offers that would enable the Palestinian people to exercise its rights and the Arab States to enjoy security and peace. Israel has rejected all international political initiatives aimed at achieving peaceful coexistence between it and its neighbours, and insists on perpetuating the state of belligerency in the region, just as it persists in its illegal occupation of Arab territories and its abasement of the Palestinian people by denying it the rights set out in the United Nations Charter and in hundreds of resolutions of the General Assembly and other United Nations bodies, first and foremost the Security Council, which is responsible for the maintenance of international peace and security.
It is time for Israel to wake up to the fact that, if it genuinely wants peace with its neighbours and coexistence with the Arab peoples, it must immediately abandon its present policy and cease its belligerent and oppressive methods. Peace depends primarily on coexistence with the Palestinian people? Israel must therefore become sensitive to the true nature of that people's peaceful uprising in the occupied Arab territories and respond to it by agreeing to the convening of an international peace conference on the Middle East rather than by using force and oppression against the peaceable Palestinian people.
Never in history has an occupying authority meted out such harassment as that faced by the Palestinian people in its peaceful legitimate struggle against Israeli occupation. Despite the international community's inability to play a role in keeping with the scale of the suffering of the Palestinian people and with the peaceful nature of its uprising, that people continues to hope fervently that it will be accorded justice and fairness by the international community, as represented by the United Nations, in the realization of its aspirations and of its legitimate right to the establishment of an independent State.
The measures announced on 31 July 1988 by His Majesty King Hussein bin-Talal of the Hashemite Kingdom of Jordan severing the legal and administrative ties between Jordan and the occupied West Bank will unquestionably advance the Arab approach to peace. Moreover, they will facilitate arrangements for convening the international peace conference on the Middle East, thereby highlighting Jordan's important positive role in achieving peace, a role indispensable to the Middle East peace process.
These positive developments have created historic new opportunities for achieving a just and permanent peace in the Middle East guaranteeing the rights of all parties concerned. If these opportunities are not seized now, similar ones may not arise in the future, and this issue could continue to threaten international peace and security. There are indications that solutions are at hand to certain regional issues that until recently clouded international peace and security; solutions that should provide the best of motives for placing the question of the Middle East atop the list of regional issues demanding speedy solution.
The Government of the Sultanate of Oman is satisfied at the developments regarding the issue of Afghanistan and particularly at the signing on 14 April 1988 of the Geneva Agreements. In that connection it endorses the agreement that was reached and commends the efforts made by the United Nations on that issue, undertaken by the Secretary-General, Mr. Javier Perez de Cuellar, and his representative, Mr. Diego Cordovez. We express our complete satisfaction with the steps taken with respect to the withdrawal of foreign forces from Afghanistan, and with the latitude accorded the Afghan people to choose the system it desires without outside interference. The Sultanate of Oman further calls for the speedy solution of all issues relating to the implementation of the agreements, including the question of the composition of the future Government of Afghanistan. We urge the international community and all peace-loving States to make greater efforts to assist in the reconstruction of Afghanistan in order that it may overcome the devastating impact of the war that has afflicted it. 
The Government of my country is hopeful that the international situation, which is brimming with optimism, will help in the solution of the worsening Kampuchean problem. In this connection, we should like to commend the sustained efforts being made by countries of the Association of South-East Asian Nations (ASEAN) to solve the problem, and we also applaud in particular the efforts made by Indonesia on behalf of ASEAN. We regard the results achieved by the informal meeting of the Kampuchean parties held at Djakarta in July this year as particularly auspicious, and we hope that, God willing, the meeting will mark an opportune beginning for the resolution of the crisis. We wish success to all the efforts made to solve the Kampuchean problem, so that the Kampuchean people will be able to live in peace and choose for itself, of its own accord, whatever system it pleases.
Since it became a member of the Ad Hoc Committee on the Indian Ocean, my country, together with the other members of the Committee, has made modest efforts towards implementation of the Declaration of the Indian Ocean as a Zone of Peace, adopted by the General Assembly in 1971 in its resolution 2832 (XXVI). Its implementation would preserve equilibrium in the region and insulate it from the effects of great-Power rivalry.
Despite the fact that patience is all but exhausted by the deadlock that has stifled the work of the Committee in recent years, we are pleased to note that appreciable success was achieved in the Committee's preparatory work this year. We hope that this success, together with recent positive developments in the region, will provide a fitting impetus for the convening of the conference in question at Colombo in 1990, as a first step towards the implementation of the Declaration of the Indian Ocean as a Zone of Peace. 
We feel a sense of gratification at the sustained endeavour by the States of Central America to implement the agreement on arrangements for the inauguration of a firmly established and permanent peace in the region, which was signed by the Heads of State of the region on 8 August 1987. This agreement promises a future of peace and prosperity, not only for the region of Central America but also for the entire Latin American and Caribbean region. We take this opportunity to express the support of the Sultanate of Oman for all efforts made to bring peace to Central America, particularly those: of the Contadora Group, which has continued to make exhaustive efforts to implement the letter and spirit of the August 1987 agreement.
The building of a world in which security, goodwill and harmony prevail requires that we eliminate those inhuman manifestations which the international community continues to endure, such as racial discrimination. The vile policy of racial discrimination pursued by the Government of South Africa against the black majority brings with it only increased destruction and bloodshed. While condemning that policy, we are hopeful that the international community will spare no effort to realize the aspirations of the oppressed peoples of South Africa for freedom and stability.
In that connection, the Sultanate of Oman welcomes the progress achieved thus far in the rounds of talks taking place, under the auspices of the United States of America, between Angola and Cuba on the one hand, and South Africa on the other. We hope that the results of these efforts will advance the interests of the peoples of South Africa and restore security and peace to that important region of the world.
The world is at present witnessing a unique gathering that exemplifies peace in its noblest sense the Olympic Games hosted by Seoul, the capital of South Korea. The Sultanate of Oman hopes that the spirit of peace represented by the Games will promote confidence and stability in the Korean peninsula. In this connection, my country would welcome any international move to admit either of the Korean States to membership of the United Nations, and we particularly welcome the sincere interest shown by the Republic of South Korea in addressing the General Assembly, especially since it announced, through the declaration made by its President on 7 July 1988, an end to the state of diplomatic enmity characterized by its rivalry and confrontation with the North. Such a move would strengthen the principle of universality which is the corner-stone of this Organization.
It is encouraging to see today that the process of dialogue and negotiation between the two great Powers has entered on a new course and has begun to develop. The positive results of that process have begun to show an appreciable impact in the easing of international tension, and they represent a sound basis for a more peaceful world and presage prospects for a dialogue of broad enough scope to include agreement on the solution of an increasing number of international issues. The entry into force of the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles is an important historic event. The Treaty, as well as being the first of its kind, has highlighted an important fact: that regardless of how great the destructive military power of a State might be, it cannot be assured of peace and tranquillity, and that the only way to achieve security and stability is to engage in dialogue and to respect the interests of others on the basis of justice for all nations, great and small alike.
That Treaty, although important, affects only a small number of the nuclear weapons on the face of the planet. We have nevertheless taken one step towards the world envisaged by the Charter, despite the statistics available on military expenditures. It is enough to recall, by way of example, that the world spends $1.3 million each minute for military purposes while in some of the developing countries hundreds of children are dying of malnutrition and disease, to say nothing of the 570 million human beings who are suffering from hunger, the 1,500 million in need of health services, the 800 million who remain under the shadow of illiteracy, and the 300 million unemployed.
These and other relevant facts make it incumbent on us to take urgent steps to break the deadlock that beset the disarmament process at the third special session of the General Assembly devoted to disarmament. The disarmament issue is not the unique concern of one State or one group of States, but a universal issue that involves all peoples because none will survive a nuclear catastrophe. Since we believe that nuclear war will eradicate the human heritage and human progress on this planet, there is no alternative to collective action to prevent its occurrence. This will of course only come about if every State assumes its responsibility with zeal and sacrifice in preparing for a concerted effort of universal scope to formulate a full and comprehensive programme for disarmament.
The structural changes experienced by the world economy during the 1980s raise questions and cause concern in view of the sharp decline that has taken place. The changes that resulted from technological and scientific progress, as well as from the overall economic policies of the large industrialized countries, have had a negative impact on growth and development in the world in general and in the developing countries in particular. 
The worsening situation of the world economy is due to the interaction of a number of factors, including the fall-off in the prices of those commodities on which the economies of the developing countries depend j instability in the exchange rates of the major currencies; the protectionist measures adopted by the industrially advanced countries; the debt burdens of the developing countries; the deterioration in the terms of trade to their detriment, and the reduction in financial flows to those countries. This has led to an aggravation of the economic problems from which the countries in question suffer, perhaps the best indication of which is the decline in their average per capita income. The uncontrolled persistence of such an abnormal situation will compound the suffering of even more of the inhabitants of third world countries. If such policies on the part of the wealthy countries are allowed to continue, it will mean that the developing countries will also continue to suffer from backwardness and poverty and that their economies will not have the opportunity to achieve increased rates of growth and recovery.
Although the beginning of a new approach on the part of the industrialized countries towards alleviating the burden of third world indebtedness, extending repayment schedules and lowering interest rates was apparent at the recent Toronto summit meeting, that approach is not universal and we hope that it will not be an interim phenomenon. We call for more constructive co-operation from the industrially advanced countries in order to increase growth rates in the developing countries and alleviate their debt burdens, just as we call on those countries to show more flexibility and greater seriousness in negotiations on that matter.
The solution of many of the problems faced by the international community depends on improvement of the world economy as a whole and on ensuring equitable and fair growth for all countries. This naturally requires the countries concerned to be flexible enough to renew the North-South dialogue. We believe that the present session will provide an excellent opportunity to bolster the optimism that arose as a result of the resumption of the dialogue between producers and consumers. We have a duty to co-operate closely in order to create the conditions necessary to bring about a world economy that will be of benefit in a fair and balanced manner to industrialized and developing countries alike.
The United Nations has played a pioneer role in solving world problems and in promoting international peace and security. The Organization has demonstrated its ability and aptitude in devising solutions to many problems that had appeared to be insoluble, just as it has succeeded in breaking the deadlock in issues that had seemed to have reached an impasse.
The United Nations will remain the hope of mankind in its search for peace and security. In conformity with its policies directed towards the establishment of friendly and peaceful relations with surrounding countries and with the rest of the world, the Sultanate of Oman will continue to support all efforts to strengthen the role of the United Nations as the major collective instrument capable of solving the intractable problems facing mankind.
